Haney; J.
(dissenting). It seems to me the clause, “a place where intoxicating liquors were sold to be used as a beverage,” is a particular description of the place maintained by defendant, and should not be regarded as surplusage. If so, defendant did not keep a tippling house, because there cannot be a tippling house without drinking upon the premises. If such clause be stricken out, I do not think enough remains to make a good complaint. It is true Mr. Bishop, in his valuable *449work, above cited, seems to except this offense from the general rules of criminal pleading; but I do not believe he is sustained either by reason or authority in so doing. I think the facts stated in the complaint do not constitute an offense under the ordinance, and for this reason the cause should be reversed.